Exhibit 10.2 AMENDMENTS TO EMPLOYMENT AGREEMENTS ARIAD Pharmaceuticals, Inc. (the “Company”) entered into an amendment to the employment agreement between the Company and each of the following executive officers, in April or May 2007, to extend the term of employment thereunder as follows: Term of Agreement Extended Name and Title From To (December 31 of each year) Harvey J. Berger, M.D. Chairman and Chief Executive Officer 2009 2011 Laurie A. Allen, Esq. Senior Vice President, Legal and Business Development,Chief Legal Officer and Secretary 2008 2010 David L. Berstein, Esq. Senior Vice President, Chief Patent Counsel 2008 2010 Timothy P. Clackson, Ph.D. Senior Vice President, Chief Scientific Officer 2008 2010 Edward M. Fitzgerald Senior Vice President, Finance and Corporate Operations,Chief Financial Officer and Treasurer 2008 2010 John D. Iuliucci, Ph.D. Senior Vice President, Chief Development Officer 2008 2010 Richard W. Pascoe Senior Vice President, Chief Commercial Officer 2007 2010 The term of employment for each officer is thereafter subject to automatic renewal for successive one-year terms (three-year terms in the case of Dr. Berger) absent notice to the contrary by either party.
